—Appeal by defendant from a judg*688ment of the Supreme Court, Kings County (Moskowitz, J.), rendered May 17, 1984, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Contrary to defendant’s claim, the accomplice testimony of Florence Boone was sufficiently corroborated by the testimony of Sylvia Pullum and Luis Landers (see, CPL 60.22; People v Glasper, 52 NY2d 970). We also note that defendant’s guilt was overwhelmingly established. We have considered defendant’s remaining claims, and find them to be without merit. Lazer, J. P., Mangano, Brown and Kooper, JJ., concur.